DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 10/27/2021, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-19 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10, and 19, the prior art of record, specifically Aoyama (US 2019/0347053) teaches a control apparatus (A computing device 20, Figures 1-3) comprising: a display unit configured to display, on a display device (A display 27 of the computing device to display a screen; Figures 3A, 10A), a print preview showing a print medium on which a sheet region corresponding to a predetermined paper size is provided (A display to display a selection screen that prompts an operator to make through an input device a selection whether to adjust the layout, i.e., performing the adjustment of the layout of using the document sizes, to specify A4 size (210x297 mm) 
	Hori (US 2013/0045851) teaches a print preview showing a print medium on which a sheet region corresponding to a predetermined paper size is provided (A combo box 302 (roll paper) is for setting a paper feeding to be employed by the printer 102 in feeding sheets. A combo box 303 is for setting a roll paper width (500 mm) when a roll paper is fed by the printer; paragraph 0032, Figure 3).  
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, a print preview showing a print medium on which a sheet region corresponding to a predetermined paper size is provided; and one or more processors operating as a plurality of units comprising: a first changing unit configured to change, in a state where multiple pages are arranged in the sheet region, based on a setting in a first setting item being changed, orientations of the multiple pages arranged in the sheet region with respect to a predetermined direction of the print medium in the print preview displayed.  

Regarding claims 2-9, 11-18, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yasuzaki (US 2011/0211892) discloses print order in the arrangement order from the order in which the print data is input for page order of the image data for printing on which the page number, and the information with which the print job can be identified together with the image data.
	ITAI (US 2019/0004745) discloses portrait rotation mode specification part specifies a portrait rotation mode to be performed to rotate the print orientation into a vertical orientation.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675